Citation Nr: 0710628	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.  

2.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found new and material evidence had not been 
submitted to reopen the veteran's service connection claims 
for a heart disorder and Meniere's disease.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  In January 2004, the veteran testified 
before a decision review officer seated at the RO.  

In an April 2005 decision, the Board found new and material 
evidence had been submitted by the veteran to reopen his 
service connection claims.  These issues were then remanded 
to the RO for additional development.  They have now been 
returned to the Board.  


FINDINGS OF FACT

1.  Competent evidence of the onset of a cardiovascular 
disability during military service or within a year 
thereafter has not been presented.

2.  Competent evidence of the onset of Meniere's disease 
during military service has not been presented.




CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.3159, 3.303, 3.304, 3.307, 3.309 
(2006).  

2.  Meniere's disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3159, 3.303, 
3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in April 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The April 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations in 
February and March 2004.  38 C.F.R. § 3.159(c)(4) (2006).  
The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

I. Service connection - Cardiovascular disability

The veteran seeks service connection for a cardiovascular 
disability, claimed as a heart disorder.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may also be 
awarded for certain disabilities, including some forms of 
heart disease, which manifest to a compensable degree within 
a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a cardiovascular disability.  
In January 1955 he was seen for chest pain and severe 
headaches, but no diagnosis of a cardiovascular or any other 
disability was rendered at that time.  He was given 
medication and his records are negative for any further 
follow-up.  On his October 1955 service separation 
examination, he was without any abnormalities of the heart or 
vascular system.  

In October 1975, the veteran filed a claim for nonservice-
connected pension, stating he was unable to work secondary to 
a heart disorder.  He had been hospitalized at a private 
hospital in July 1975, at which time a myocardial infarction 
was suspected.  However, this was not confirmed on follow-up; 
instead, sinus bradycardia was diagnosed and a pacemaker was 
inserted in the veteran in August 1975.  Thereafter, the 
veteran began receiving regular private and VA treatment for 
his cardiovascular disorder.  

In a November 1986 statement from K.A.G., M.D., the veteran 
was noted to have reported a history of headaches, with 
nausea and vomiting, since 1950.  Dr. G. stated the case was 
"complex", and based on the medical evidence available to 
him, he "cannot state" the veteran's cardiovascular 
disorder was related to service.  

A February 2004 VA medical opinion was obtained.  His 
statements regarding headaches and related symptoms on 
several occasions during military service were noted.  The 
medical examiner observed the veteran's history of one 
episode of a headache and chest pain during service.  After 
reviewing the medical records, the examiner, a VA physician, 
concluded the veteran's current cardiovascular disability was 
unrelated to military service, as no cardiovascular 
disabilities were noted during service or within a year 
thereafter.  Additionally, the veteran was not diagnosed with 
a cardiovascular disorder until 1975, approximately 20 years 
after service.  The examiner could find no evidence of a 
cardiovascular disorder prior to that time.  

After reviewing all evidence of record, the Board concludes 
the preponderance of the evidence is against the veteran's 
service connection claim.  As the evidence of record does not 
indicate onset of a cardiovascular disability during military 
service or within a year thereafter, service connection for a 
cardiovascular disability must be denied.  As noted above, 
the veteran's service medical records are negative for any 
diagnosis of, or treatment for, a cardiovascular disability 
during military service.  While the veteran did seek 
treatment for chest pain on one occasion during military 
service, a cardiovascular disability was not diagnosed at 
that time.  When the veteran was examined for service 
separation in 1955, a cardiovascular disorder was not noted 
on objective examination.  Thereafter, the veteran did not 
receive medical treatment for a cardiovascular disability for 
several years after service.  The medical evidence of record 
does not reflect a diagnosis of a cardiovascular disability 
until 1975, many years after service separation.  
Additionally, no medical expert has indicated the veteran's 
cardiovascular disability had its onset during active 
military service or within a year thereafter.  In fact, when 
the claims file was reviewed by a VA physician, the physician 
determined no nexus existed between the veteran's military 
service and his current cardiovascular disability.  In the 
absence of any such evidence, service connection for a 
cardiovascular disability must be denied.  

The veteran and his wife have alleged that his current 
cardiovascular disability began during military service or 
within a year thereafter.  However, as laypersons, they are 
not capable of making medical conclusions, thus, their 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, service connection for a cardiovascular 
disability must be denied, as no such disability was 
diagnosed during military service or within a year 
thereafter.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Meniere's disease

The veteran seeks service connection for Meniere's disease.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for an inner ear disability, to 
include Meniere's disease.  In January 1955 he was seen for 
chest pain and severe headaches, but no diagnosis was 
rendered at that time.  He was given medication and his 
records are negative for any further follow-up.  On his 
October 1955 service separation examination, he was without 
any abnormalities of the ears or neurological system.  His 
hearing was 15/15 bilaterally on the spoken voice/whispered 
voice hearing test.  

In July 1975, the veteran was hospitalized at a private 
facility following sudden onset of nausea, vomiting, and 
vertigo.  The initial impression was of acute 
gastroenteritis, with possible myocardial infarction.  
However, follow-up tests did not indicate myocardial 
infarction, but sinus bradycardia was confirmed, for which he 
was fitted with a pacemaker.  Meniere's disease was diagnosed 
that same year.  

In October 1975, the veteran filed a claim for nonservice-
connected pension, claiming a heart disorder.  He also stated 
he was experiencing periodic dizzy spells.  

A May 1983 statement was received from A.S.C., M.D.  Dr. C. 
stated he first began treating the veteran in November 1973, 
when he sought treatment for a four-year history of headaches 
and neck pain.  These headaches were later linked to the 
obstructive hydrocephalus which was subsequently diagnosed.  

In another May 1983 statement, the veteran's mother-in-law, 
B.A.U., R.N., stated the veteran first began to have 
headaches in 1953, when she first met him.  He sought a 
physician's treatment at that time, but no diagnosis was 
noted.  Ms. U. also stated she observed the veteran have 
"extreme pallor" during one of his headaches.  He was 
subsequently diagnosed with Meniere's disease and 
hydrocephalus.  

A December 1986 statement was received from E.G.A., M.D., who 
began treating the veteran in 1975.  Dr. A. stated the 
veteran informed him he first began experiencing headaches, 
with accompanying nausea and vomiting, in 1953.  Upon 
examining the veteran in 1975, Dr. A. determined the 
veteran's dizziness was the result of sinus bradycardia.  Dr. 
A. also stated that "it is possible that his illness may be 
somehow service related."  In a related November 1986 
statement from K.A.G., M.D., to Dr. A., the veteran was noted 
to have reported a history of headaches, with nausea and 
vomiting, since 1950.  Dr. G. stated the case was 
"complex", and based on the medical evidence available to 
him, he "cannot state" the veteran's disorder was related 
to service.  

The veteran also submitted a November 1988 statement from a 
fellow soldier, who stated that the veteran experienced 
multiple "severe headaches" during military service.  

In October 1989, a written treatment summary was received 
from W.J.P., M.D., a private physician who first treated the 
veteran in October 1989.  Dr. P. stated the veteran had 
hydrocephalus, which was severe and permanent.  Additionally, 
Dr. P. noted that the veteran reported severe headaches since 
military service.  However, Dr. P. did not give an opinion 
regarding the onset of the veteran's hydrocephalus or 
Meniere's disease.  

A VA medical opinion was afforded the veteran in March 2004.  
His claims folder was examined by a VA physician and a VA 
audiologist.  They noted the veteran was first diagnosed with 
Meniere's disease in 1975, although he claimed to have 
experienced such symptoms of vertigo, vomiting, and nausea 
during military service.  After reviewing the claims file, 
the VA physician determined that while the veteran likely 
first developed Meniere's disease prior to 1975, the examiner 
could find "no definitive evidence during his time in the 
service that he was significantly affected by it.  In other 
words, the recorded medical evidence does not suggest that 
his Meniere's disease was present during his time in the 
military service."  Ultimately, it was "less likely than 
not that [the veteran's] Meniere's disease was related to [ . 
. . ] his military service."  Likewise, the audiologist 
noted the veteran did not report tinnitus, a known component 
of Meniere's disease, during service or for many years 
thereafter.  Based on this finding, and the lack of other 
supporting evidence of an early diagnosis, the audiologist 
concluded the veteran's hearing loss and tinnitus were "less 
likely than not" related to service.  

In a June 2006 statement, G.M.P., M.D., wrote that the 
veteran had bilateral Meniere's disease.  As the veteran 
developed "severe to profound bilateral sensorineural 
hearing loss" during military service, according to his 
report, and his vestibular symptoms first appeared at that 
time, his Meniere's disease was likely related to service, 
according to Dr. P.  

A July 2006 statement was also received from P.K., M.D., a 
private neurologist who began treating the veteran in June 
2005.  Dr. K. was related the following history by the 
veteran:  The veteran first began to experience vertigo 
during military service, during which he was also exposed to 
acoustic trauma, in the form of artillery fire.  The veteran 
also sustained blunt force trauma to the head and face when 
he was beaten with a rifle butt.  Following service, the 
veteran was able to cope with his symptoms until 1975, when 
he was diagnosed with Meniere's disease and a cardiac 
disorder, requiring a pacemaker.  After examining the 
veteran, Dr. K. concluded the veteran had posttraumatic 
endolymphatic hydrops which were "directly attributable" to 
the veteran's military service.  

After reviewing the totality of the record, the Board finds 
preponderance of the evidence to be against the veteran's 
service connection claim for Meniere's disease.  Such a 
disability was not diagnosed during military service; in 
fact, the veteran's Meniere's disease was not diagnosed until 
1975, 20 years after his 1955 service separation.  The 
veteran has alleged that he first began experiencing vertigo, 
headaches, and nausea during military service, but his 
service medical records reflect only one complaint of 
headaches at that time.  The Board acknowledges the November 
1988 affidavit from a fellow service member who recalled that 
the veteran had multiple headaches in service for which he 
received medical treatment on "many occasions".  However, 
the Board finds that the contemporaneous service medical 
records to be dispositive in this regard.  Such records show 
complaints and treatment for a headache on one occasion and 
the veteran's service separation examination is negative for 
such.  Moreover, there is no contemporaneous evidence of 
chronic headaches or Meniere's disease for many years after 
service.  The Board finds contemporaneous objective evidence 
to be more probative of the issue of whether the veteran had 
chronic headaches or the onset of Meniere's disease in 
service than the recollections of the service member.

Several medical opinions have been added to the record 
regarding the onset of the veteran's Meniere's disease.  "It 
is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, while the veteran has submitted several 
statements from private physicians and other health care 
providers suggesting his Meniere's disease and other 
disorders began during military service, the Board notes that 
none of these opinions was based on an independent review of 
the veteran's medical history; rather, each was based on the 
veteran's own account of his medical history.  As such, these 
medical opinions are of questionable reliability.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  

The first medical opinion statement, received in May 1983 
from Dr. C., noted the veteran came to him for treatment of 
headaches in November 1973.  At that time, the veteran 
reported a 4-year history of headaches, which would indicate 
onset no earlier than 1969, many years after service 
separation.  Likewise, when he was initially hospitalized by 
VA in October 1975, the veteran reported only a two-year 
history of headaches.  The veteran did not report a history 
of headaches since service until 1983.  While the veteran's 
service medical records do reflect at least one report of 
severe headaches in January 1955, no such disability was 
noted on service separation examination in October 1955.  
Additionally, the veteran did not seek medical attention for 
headaches or vertigo until the 1970's, approximately 15 years 
after service.  

Additional statements received in the 1980's include those of 
Drs. A. and G.  Dr. A. merely stated it was "possible" the 
veteran's disability was related to service.  The mere 
possibility of in-service onset is insufficient, and is just 
the sort of "pure speculation or remote possibility" which 
is forbidden by the applicable regulations to serve as a 
basis for entitlement to service connection.  38 C.F.R. 
§ 3.102 (2006); see Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  This is 
not to say that a physician's statement must be expressed in 
terms of certainty in order for it to have any probative 
merit.  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
Dr. G. indicated he "cannot state" the veteran's disability 
began during military service.  

The June 2006 statement from Dr. P. indicated the veteran's 
Meniere's disease began during military service, based on his 
"profound sensorineural hearing loss" noted at that time.  
However, the veteran's service medical records are negative 
for such hearing loss, as his hearing was within normal 
limits at service separation, and profound hearing loss was 
not noted at that time, or for many years thereafter.  In 
rendering this statement, Dr. P. relied only upon the 
veteran's own self-reported history, and not a review of the 
medical evidence.  Thus, Dr. P.'s opinion statement, based on 
an inaccurate factual premise, is not considered persuasive 
by the Board.  

Finally, the July 2006 statement from Dr. K. also reflects 
the veteran's self-reported history of episodes of vertigo in 
service, as well as blunt force trauma to the head, in the 
form of an assault with a rifle butt.  However, neither of 
these claims is verified in the service medical records.  
Thus, Dr. K.'s opinion that the veteran's Meniere's disease 
began or is related to service also is not considered 
persuasive by the Board.  

Rather, when VA medical opinion statements were rendered in 
March 2004, his medical records were reviewed in conjunction 
with the opinion statements.  The VA physician noted the 15+ 
year gap between veteran's service and his subsequent 
diagnosis of Meniere's disease.  Based on these findings, the 
examiner found it "less likely than not that [the veteran's] 
Meniere's disease was related to [ . . . ] his military 
service."  Likewise, a VA audiologist found no evidence of 
tinnitus, a symptom of Meniere's disease, during military 
service or within several years thereafter.  As these medical 
opinions were rendered in part based on a review of the 
veteran's service medical records, they are considered most 
compelling by the Board.  

The Board notes that a 1983 statement was received from the 
veteran's mother-in-law, B.R.U., who was also a R.N.  
However, Ms. U. noted only that the veteran had frequent 
headaches with nausea beginning in 1953.  Shortly after 
service, she stated the veteran went to a private doctor for 
evaluation.  However, she did not state in her statement 
whether a diagnosis was rendered by the private physician, or 
indicate herself that the veteran's Meniere's disease began 
at that time.  She also did not explain the multi-year gap 
between the veteran's service separation and the first 
documented diagnosis of Meniere's disease.  

The veteran and his wife have themselves asserted that the 
veteran's Meniere's disease began during military service.  
However, as laypersons, they are not capable of making 
medical conclusions, thus, their statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the Board finds the preponderance of the 
evidence to be against the veteran's claim for service 
connection for Meniere's disease, as such a disability did 
not have its onset during military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.  

Entitlement to service connection for Meniere's disease is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


